DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              S.L., the Mother,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                               No. 4D22-722

                          [September 6, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 15-1279CJDP.

  Roger Ally of Law Offices of Roger Ally, P.A., Hollywood, for appellant.

  Carolyn Schwarz of Children's Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Krystle
Cacci, Certified Legal Intern of Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and ARTAU, JJ., concur.

                          *           *           *

    Not final until disposition of timely filed motion for rehearing.